10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-09253-JCZ-JVM Document 68-1 Filed 09/29/20 Page Lot 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET

CASE NO. 18-9253
VERSUS SECT. A(1)

JUDGE ZAINEY

MAG. VAN MEERVELD

UNITED STATES OF AMERICA

ZOOM DEPOSITION OF KENNETH W. NASSET,
50390 HIGHWAY 1065, TICKFAW, LOUISIANA,
70466, TAKEN ON THURSDAY, THE 13TH DAY OF
AUGUST, 2020.

APPEARANCES:

APPEARING BY ZOOM
THE VASQUEZ LAW OFFICE
ATTORNEYS AT LAW
BY: JESSICA M. VASQUEZ, ESQUIRE
400 POYDRAS STREET, SUITE 900
NEW ORLEANS, LOUISIANA 70130

ATTORNEYS FOR PLAINTIFF

APPEARING BY ZOOM
UNITED STATES ATTORNEY'S OFFICE
ATTORNEYS AT LAW
BY: MARY KATHERINE KAUFMAN, ESQUIRE
650 POYDRAS STREET, SUITE 1600
NEW ORLEANS, LOUISIANA 70130

ATTORNEYS FOR THE UNITED STATES OF
AMERICA

REPORTED BY:

APPEARING BY ZOOM
DAWN D. TUPPER, CCR, RPR
CERTIFIED COURT REPORTER
REGISTERED PROFESSIONAL REPORTER

 

 

Dawn D. Tupper, CCR, RPR
(504) 430-0491

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:18-cv-09253-JCZ-JVM Document 68-1 Filed 09/29/20 Page 2 of 3

80

diagnosis of RA,

Q. Okay. But you told them on
that day that Enbrel was working; correct?

A. I told them it was giving me
some relief, yes, in the afternoons.

Q. Okay. I'm going to pull up
this exhibit again.

A. Is this the same one we just

looked at?

Q. Yes.
A. Okay.
MS. VELASQUEZ: It has the same Bates

number?

MS. KAUFMAN: I believe this is the
next page so it's VBA 6107.
BY MS. KAUFMAN:

Q. Okay. And it says here,
"Patient feels that the benefits he has
derived were quite significant. Less pain
and more energy."

Is that what you said on that
day?

A. Yes.

Q. And this record also states

that Dr. E and Dr. Vargas went over the

 

Dawn D. Tupper, CCR, RPR
(504) 430-0491

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:18-cv-09253-JCZ-JVM Document 68-1 Filed 09/29/20 Page 20f 3

81
risks of immunosuppressant therapy;
correct?

A. They briefly went over the
fact that it causes infections. And I
want to say that they also told me it
could be upsetting my stomach as well
because I was having some stomach issues
at that point. My irritable bowel
syndrome was acting up at that point.

Q. Okay. Was there anything else
that you recall from that day?

A. They told me I was taking it
wrong.

Q. Okay. How often were you
taking it?

A. Every other week.

Q. And they told you to take it?

A. Weekly.

Q. Okay. Is there anything else
that you can recall from that day?

A. That's the main thing I recall

from that point. Oh, I think they also
told me that Dr. McGrath was no longer
seeing patients at the VA or at least

rheumatology patients. That's why they

 

Dawn D. Tupper, CCR, RPR
(504) 430-0491

 
